DETAILED ACTION

Allowable Subject Matter
Claims 1, 2, 4-8, 10-12, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding indpendent claims 1, and 7 these claims are allowed since they have incorporated allowable subject matter from claim 3 and 9 respectively, where claims 3 and 9 was previously objected to in the Non-Final office action dated 12/01/2022. Independent claim 22 has been similarly amended to include allowable subject matter from claim 3.
Regarding claims 2, 4-6, 8, 10-12, and 15-21, these claims are allowed since they depend from allowed claims.

Additionally, the 35 USC 1112 2nd paragraph rejections of claims 1, 7, 20, and 22 has been withdrawn since they claims have been amended so that they are no longer contain indefinite language.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.